Citation Nr: 1817215	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for chronic gastritis and gastroesophageal reflux disease (GERD), evaluated as 30 percent disabling prior to October 1, 2012, and as 60 percent disabling on and after that date.  

(Multiple issues, including numerous service connection claims, an increased rating claim, a claim of entitlement to recognition of the Veteran's adult daughter CJ as a helpless child who is permanently incapable of self-support, and entitlement to a TDIU, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The March 2010 rating decision granted entitlement to service connection for chronic gastritis and assigned a 30 percent rating effective May 11, 2009.  The November 2012 rating decision granted service connection for GERD and assigned a combined 60 percent rating.  

The Veteran has offered testimony as to this issue at two separate Board hearings.  In May 2014, he testified before Veterans Law Judge Kalpana Parakkal.  In November 2017, he testified before Veterans Law Judge Deborah Singleton.  At his November 2017 hearing, the Veteran expressly waived his right to testify before the third Veterans Law Judge who sits on the panel that will decide this claim herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an increased rating for chronic gastritis and GERD.  The Veteran was last examined for this disability in November 2012.  The Veteran has stated, most recently at his November 2017 hearing, that his condition has worsened.  Given the breadth of symptoms that the Veteran has attributed to this particular disability, the Board finds it appropriate to remand this issue for a new VA examination.

On remand, the AOJ should obtain any outstanding VA and private medical records, including any VA medical records that were created after the records were last obtained in March 2015, and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in March 2015) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Afford the Veteran a VA examination to determine the current severity of his chronic gastritis and GERD.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  The examiner should review the Veteran's contentions, to include as presented at his Board hearings, and should determine which, if any, of the Veteran's described symptoms are attributable to the impairment that has caused his chronic gastritis and GERD.

4.  Following completion of the above, again review the record and readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________                _____________________________
     DEBORAH W. SINGLETON                   		    K. PARAKKAL
Veterans Law Judge                                              Veterans Law Judge 
Board of Veterans' Appeals                                  Board of Veterans' Appeals



____________________________________
TANYA SMITH
Veterans Law Judge
Board of Veterans' Appeals                                          


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




